DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Claim Objections
Claim 1 is objected to because of an antecedence issue. It is suggested Applicants amend the claim as follows:
-- 2)    monitoring, by an information node monitor an [[the]] update from a distributed information node and stored context information; --
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites "A pervasive computing operating system architecture" which appears to be implemented purely in software as no mention of underlying hardware components, such as a processor or memory, are recited for implementing the steps of the claim. Thus, such an  See MPEP 2106. It is suggested that Applicants amend this claim by reciting that hardware elements are used to implement the recited steps.
Dependent claim 2, taken as a whole with claim 1, does not overcome the deficiency of  claim 1 and, therefore, is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140108779 A1- hereinafter "Bennah", in view of US 20170078182 A1 - hereinafter "Spiegl", and in view of US 20180189046 A1 - hereinafter "Kunisetty".

With respect to claim 1, Bennah teaches,
A pervasive computing operating system architecture based on agents, comprising: 
1)    perceiving a [[the]] change of a pervasive environment through an information node; - "The system of FIG. 2 includes a management server (252) (information node) with an image deployment monitor (299) configured to monitor deployed copies of master OS images that are stored in a master OS image repository (289)." [0025]. "The method of FIG. 3 also includes detecting (304), by the image deployment monitor (301), a modification (352) in the configuration (350) of the deployed copy (382)." [0036]; Fig. 3
2)    monitoring, by an information node monitor an [[the]] update from a distributed information node and stored context information; - "An image deployment monitor (information node monitor) may be configured to monitor any number of deployed copies of any number of master OS images...Each deployed copy (191, 192) is stored on a client system (182) (distributed information node) that is coupled to the management server (152) for monitoring by the image deployment monitor (199)." [0015]; Fig. 1. "The method of FIG. 3 includes monitoring (302), by an image deployment monitor (301), a configuration (350) of a deployed copy (382) of a first master operating system (OS) image (384)." [0034]; Fig. 3. "The method of FIG. 3 also includes detecting (304), by the image deployment monitor (301) (information node monitor), a modification (352) (update) in the configuration (350) (context information) of the deployed copy (382)." [0036]; Fig. 3
3)    indexing and retrieving, by a context retriever the stored context information; - "A monitoring agent may be configured to monitor data metrics associated with the deployed copy, such as specific applications installed on a system and preferences related to those applications and transmit those changes as configuration data...In either case, an image deployment monitor may act as a management hub for collecting, reporting, and acting on the data metrics gathered by the monitoring agents (context retriever)." [0034]; Fig. 3. "A monitoring agent (context retriever) may be a software application that inspects (indexing) the configuration of a deployed copy to detect changes to the default configuration of the deployed copy, such as updates to a kernel, changes to a software stack, and so on, and transmit these changes as configuration data." [0027]
5)    using a related main body for self-adaptive management when change of a context is retrieved; - "The image deployment monitor (199) may also be configured to related main body)." [0016]. "The image deployment monitor (199) also includes computer program instructions that when executed by the computer processor (156) cause the image deployment monitor (199) to carry out the steps of detecting a modification in the configuration (context) of the deployed copy; determining that the configuration of the deployed copy with the modification more closely matches a configuration of a second master OS image than a configuration of the first master OS image; ...generating an association recommendation that recommends associating the deployed copy with a second update group of the second master OS image; and associating (self-adaptive management) based on the association recommendation the deployed copy with the second update group of the second master OS image instead of the first update group of the first master OS image." [0017]
7)    providing to an effector to act on the pervasive environment through a multi-agent communication system. - "A monitoring agent may be a software application that inspects the configuration of a deployed copy to detect changes to the default configuration of the deployed copy, such as updates to a kernel..." [0027]. "An update is a piece of software designed to fix a problem or update a computer program and its supporting data." [0028]. "In the example of FIG. 2, each OS image includes an adjustment module (effector) for implementing the updates received from the management server (252)." [0033]
Bennah does not explicitly teach 4)    providing services for the information node monitor and the context retriever through an interpreter;
However, in analogous art for operating system management, Spiegl teaches:
"In yet other embodiments, the core agent (context retriever) may access configuration data either provided by the operating system, by the operating system agent or by the monitoring 
"After the core agent 104 (context retriever) and special agent 106 are injected and started within the processing context of the starting process, they may start monitoring the activities performed by the process they are injected to and may report the monitoring data to the monitoring server. The agents may either send 107 and 108 the created monitoring data to the operating system agent (interpreter) running on the operating system executing the monitored process 103 which forwards 108 the monitoring data to the monitoring server, or they may send the monitoring data directly to the monitoring server 140." [0034]
"The monitoring server 140 receives and processes the received monitoring data in a monitoring data processor 141 (information node monitor), and stores the processed monitoring data in a monitoring data repository 142, for further analysis, visualization or other tasks." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Bennah with Spiegl's teachings because doing so would provide Bennah's system with the ability to provide safer and more reliable communications with a monitoring server, as suggested by Spiegl [0078].
Bennah et al. do not explicitly teach 6)    reasoning a high-level context according to the related main body in a cloud knowledge base; and
However, in analogous for art software deployment, Kunisetty teaches:
"In one or more embodiments, the system 100 comprises a server structure 101 (cloud) that is in communication across a network 102 with one or more client groups 103,104,105." [0033]
related main body), the method 200 detects anomalies (reasoning a high-level context) by comparing historical data with monitored data captured from client devices after the update. For example, step 203 may include detecting that a client device was operational prior to the update, i.e., historical data, and comparing this with the fact that the client device failed to boot after the update, i.e., monitored data. The fact that the client device failed to boot would constitute an anomaly." [0067]; Fig. 2
"In one or more embodiments, the monitored data database 112 and historical data database 113 each comprise server profile databases that store data specific to the client groups 103,104,105 (related main body) or client devices 106,107,108 operating system(s), applications running on the client devices 106,107,108, tools running on the client devices 106,107,108, network information, hardware information relating to the client devices 106,107,108, and so forth." [0043]; Fig. 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Bennah and Spiegl with Kunisetty's teachings because doing so would provide Bennah/Spiegl's system with the ability to "have an improved method and system for updating networked electronic devices that also minimizes detrimental effects to the devices receiving the upgrade", as suggested by Kunisetty [0004].

With respect to claim 2, Bennah teaches,
wherein the architecture comprises: acquiring kernel support, - "By changing an association between a deployed OS image and an update group, the image deployment monitor may keep deployed OS images updated with changes that are the most relevant to their kernels, and applications on the deployed copy." [0019]; opening an application interface - "The exemplary management server (152) of FIG. 1 includes a communications adapter (167) (interface) for data communications with the repository (189) and other computers, such as client computers (182) via a data communications network (100)." [0023]; Fig. 1. "The system of FIG. 2 includes a management server (252) with an image deployment monitor (299) configured to monitor deployed copies of master OS images that are stored in a master OS image repository (289)." [0025]; Fig. 2; and building a pervasive computing operating system prototype based on agents. - "As updates for a particular master OS image become available, the image deployment monitor may transmit the update to the deployed copies associated with the update group of the particular master OS image." [0016] "That is, the monitoring agent is configured to track the changes made by a user to a configuration after a copy of the master OS image is deployed onto a client system." [0027]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192